DETAILED ACTION
This is the first Office Action regarding application number 17/203,996, filed on 03/17/2021, which claims priority to provisional application number 62/992,517, filed on 03/20/2020.
This action is in response to the Applicant’s Response received 09/25/2022.

Election of Restricted Inventions
The Applicant’s election without traverse of Species A1 (claims 1-3, 5-10, 12-16, and 18-20) in the reply received on 09/25/2022 is acknowledged.

Status of Claims
Claims 1-20 are currently pending.
Claims 4, 11, and 17 are withdrawn.
Claims 1-3, 5-10, 12-16, and 18-20 are examined below.
No claim is allowed.

Claim Objections
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner found no reference that teaches or suggests a capacitive touch panel disposed between the recited first layer and second layer.

Claim 14 is objected to because of the following informalities:
Claim 14 recites “pervoskite" and should be amended to “perovskite”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 14 each recites “the first conductive electrode comprises at least one of microcrystalline silicon, amorphous silicon, and perovskites for generating the electrical current”. The examiner finds this claim confusing and unclear because the recited material are not generally known in the art to be conductive electrode materials. The specification also reports these materials are useful for the recited second layer, and not the first layer/first conductive electrode. For the purpose of examination, the claim will be interpreted as if it recited “wherein the second layer comprises at least one of microcrystalline silicon, amorphous silicon, and perovskites for generating the electrical current”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 2011/0303266 A1).
Regarding claim 1, CHANG teaches a photovoltaic power system for an electronic device, the photovoltaic power system comprising: at least one photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (first electrodes 140); and 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (substrate 110); and 
a third layer comprising a second conductive electrode (second electrodes 180), 
wherein a first layer width is less than a second layer width (first electrodes have width between 10-60 micrometers, para. 48),
wherein the first layer width is less than a second layer width (Fig. 1 illustrates that the second layer is clearly wider than the first layer).

    PNG
    media_image1.png
    304
    497
    media_image1.png
    Greyscale


Regarding claim 2, CHANG teaches the photovoltaic power system of claim 1, wherein the first layer width is between four and ten micrometers (first electrodes have width between 10-60 micrometers), and wherein the first conductive electrode comprises at least one of microcrystalline silicon, amorphous silicon, and perovskites for generating the electrical current (para. 35 recites amorphous silicon).
CHANG does not disclose a width for the second layer.
However, skilled artisans would have found it obvious to change the size, shape and proportional dimensions of the second layer of CHANG to be any chosen value for the design of the device, because the change of the second layer width would not have any unexpected or surprising result, and the device would not perform any differently beyond the obvious change in power output. MPEP 2144.04(IV)(A) and (B).

Regarding claim 3, CHANG teaches the photovoltaic power system of claim 1, wherein the first layer width is ten micrometers (first electrodes have width between 10-60 micrometers and second electrodes have width between 10-70 micrometers, paras. 48 and 67).
CHANG does not disclose a width for the second layer.
However, skilled artisans would have found it obvious to change the size, shape and proportional dimensions of the second layer of CHANG to be any chosen value for the design of the device, because the change of the second layer width would not have any unexpected or surprising result, and the device would not perform any differently beyond the obvious change in power output. MPEP 2144.04(IV)(A) and (B).

Regarding claim 5, CHANG teaches the photovoltaic power system of claim 1, wherein the at least one photovoltaic cell is a first photovoltaic cell, but does not disclose expressly a second photovoltaic cell.
However, skilled artisans would find it obvious to duplicate a single solar cell into multiple solar cells, and is recognized as one of the most obvious modification types. MPEP 2144.04(VI)(B). After duplication to create a second photovoltaic cell, the examiner finds that the third layer refers to the first electrodes, having a width between 10-60 micrometers, and the fourth layer refers to the semiconductor substrate.
Since the first layer width and the third layer width both having widths chosen from 10-60 micrometers, the examiner concludes that the known ranges read on the limitation requiring the third layer width be greater than the first layer width. For instance, the width of the first layer could be chosen by a competent skilled artisan to be 10 micrometers and the third layer could be chosen to be 11 micrometers.
Skilled artisans would also find it obvious to connect the solar cells electrically in series since it is well-known that this electrical connection increases the total power output of the solar cell devices.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 2011/0303266 A1) in view of SHEDLETSKY (US 2014/0152632 A1).
Regarding claims 7 and 8, CHANG teaches the photovoltaic power system for claim 1, but does not disclose expressly: an interior portion comprising the at least one photovoltaic cell; and an exterior portion comprising an exterior photovoltaic cell disposed around an outer edge of the interior portion (claim 7) or that the photovoltaic power system is configured to be connected to and provide power to at least one of a wearable and a handheld electric device (claim 8).
SHEDLETSKY teaches an interior portion comprising the at least one photovoltaic cell; and an exterior portion comprising an exterior photovoltaic cell disposed around an outer edge of the interior portion (Fig. 2 illustrates interior area AA and cells 40 in the AA area, as well as exterior portion IA with cells 40 in the IA area).

    PNG
    media_image2.png
    455
    327
    media_image2.png
    Greyscale

Skilled artisans would have found it obvious to modify CHANG and add CHANG’s solar cells into the handheld device of SHEDLETSKY because light sensing photovoltaic cells are very useful for the desired functionality of electronic devices such as handheld devices.


Claims 9, 10, 12, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEDLETSKY (US 2014/0152632 A1) in view of CHANG (US 2011/0303266 A1).
Regarding claim 9, SHEDLETSKY teaches a photovoltaic power system for an electronic device, the photovoltaic power system comprising: a base layer comprising: 
a touch sensor (display 14 may be touch-sensitive, para. 42); 
and at least one photovoltaic cell (solar cells 40, Fig. 2).

    PNG
    media_image2.png
    455
    327
    media_image2.png
    Greyscale

SHEDLETSKY does not disclose expressly the layer structure of the photovoltaic cells.
CHANG teaches at least one photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (first electrodes 140); and 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (substrate 110); and 
a third layer comprising a second conductive electrode (second electrodes 180), 
wherein a first layer width is less than a second layer width (first electrodes have width between 10-60 micrometers, para. 48; Fig. 1 illustrates that the second layer is clearly wider than the first layer).

    PNG
    media_image1.png
    304
    497
    media_image1.png
    Greyscale

Skilled artisans would have found it obvious to modify SHEDLETSKY and add the solar cells taught by CHANG because this modification is only a simple combination of prior art elements according to known methods to yield predictable results, primarily because CHANG’s solar cell is more efficient (CHANG, para. 11).

Regarding claim 10, the combination of SHEDLESKEY and CHANG teaches or would have suggested the photovoltaic power system of claim 9, wherein the first layer width is between four and ten micrometers (first electrodes have width between 10-60 micrometers, para. 48).
CHANG does not disclose a width for the second layer.
However, skilled artisans would have found it obvious to change the size, shape and proportional dimensions of the second layer of CHANG to be any chosen value for the design of the device, because the change of the second layer width would not have any unexpected or surprising result, and the device would not perform any differently beyond the obvious change in power output. MPEP 2144.04(IV)(A) and (B).

Regarding claim 12, the combination of SHEDLETSKY and CHANG teaches or would have suggested the photovoltaic power system for claim 9, further comprising: an interior portion (AA) comprising the at least one photovoltaic cell and a second photovoltaic cell (AA has multiple solar cells 40), wherein the second photovoltaic cell comprises a metal electrode layer comprising a width greater than the first layer width (Since the first layer width and the third layer width are both top electrodes both having widths chosen from 10-60 micrometers, the examiner concludes that the known ranges read on the limitation requiring the third layer width be greater than the first layer width. For instance, the width of the first layer could be chosen by a competent skilled artisan to be 10 micrometers and the third layer could be chosen to be 11 micrometers); and an exterior portion (IA) comprising at least one exterior photovoltaic cell disposed around an outer edge of the interior portion (IA includes at least one solar cell 40).

Regarding claim 13, the combination of SHEDLETSKY and CHANG teaches or would have suggested the photovoltaic power system for claim 9, wherein the base layer is configured to be disposed above a liquid-crystal display and patterned to provide minimal visual obstruction of the liquid-crystal display (Fig. 9 illustrates that the solar cell 40 may be positions partially above a light generating layer of 14A, such as TFT layer 78).

    PNG
    media_image3.png
    306
    389
    media_image3.png
    Greyscale


Regarding claim 15, SHEDLETSKY teaches a photovoltaic power system for an electronic device, the photovoltaic power system comprising: 
a base layer comprising: at least one photovoltaic cell (base layer including AA solar cells 40, Fig. 2) comprising: 
at least one exterior photovoltaic cell disposed along a perimeter of the base layer (IA solar cells 40 positioned along the outer perimeter of the base layer area AA, Fig. 2).

    PNG
    media_image2.png
    455
    327
    media_image2.png
    Greyscale

CHANG teaches at least one photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (first electrodes 140); and 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (substrate 110); and 
a third layer comprising a second conductive electrode (second electrodes 180), 
wherein a first layer width is less than a second layer width (first electrodes have width between 10-60 micrometers, para. 48; Fig. 1 illustrates that the second layer is clearly wider than the first layer).

    PNG
    media_image1.png
    304
    497
    media_image1.png
    Greyscale

Skilled artisans would have found it obvious to modify SHEDLETSKY and add the solar cells taught by CHANG because this modification is only a simple combination of prior art elements according to known methods to yield predictable results, primarily because CHANG’s solar cell is more efficient (CHANG, para. 11).

Regarding claim 16, the combination of SHEDLETSKY and CHANG teaches or would have suggested the photovoltaic power system of claim 15, wherein the first layer width is between four and ten micrometers, and wherein the second layer width is between ten and fifteen micrometers (first electrodes have width between 10-60 micrometers, para. 48).
CHANG does not disclose a width for the second layer.
However, skilled artisans would have found it obvious to change the size, shape and proportional dimensions of the second layer of CHANG to be any chosen value for the design of the device, because the change of the second layer width would not have any unexpected or surprising result, and the device would not perform any differently beyond the obvious change in power output. MPEP 2144.04(IV)(A) and (B).

Regarding claim 18, the combination of SHEDLETSKY and CHANG teaches or would have suggested the photovoltaic power system for claim 15, wherein the base layer is configured to be disposed above a liquid-crystal display and patterned to provide minimal visual obstruction of the liquid-crystal display (Fig. 9 illustrates that the solar cell 40 may be positions partially above a light generating layer of 14A, such as TFT layer 78).

    PNG
    media_image3.png
    306
    389
    media_image3.png
    Greyscale

.


Regarding claim 20, the combination of SHEDLETSKY and CHANG teaches or would have suggested the photovoltaic power system for claim 15, wherein the at least one photovoltaic cell and the at least one exterior photovoltaic cell are configured to provide power for a global positioning satellite receiver (wireless communications circuitry, para. 48) and an accelerometer (SHEDLETSKY, para. 50 describes accelerometer), and the electronic device is at least one of a watch, a wristband, and a handheld device (para. 33 and Fig. 2 describe a handheld device, and solar cells 40 capable of providing device power).


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHEDLETSKY (US 2014/0152632 A1) in view of CHANG (US 2011/0303266 A1) as applied to claims 9 and 15 above, and further in view of BAE (WO 2012/018194 A2; English machine translation attached).
Regarding claims 14 and 19, the combination of SHEDLETSKY and CHANG teaches or would have suggested the photovoltaic power system for claim 9 and 15, wherein the first conductive electrode comprises at least one of microcrystalline silicon, amorphous silicon, and perovskite for generating the electrical current (CHANG, para. 35 recites amorphous silicon), but does not disclose that the touch sensor comprises an indium tin oxide array for detecting variations in capacitance.
BAE teaches an ITO touch sensor and explains that ITO is widely used as a transparent electrode of a touch panel because it has excellent electrical conductivity and is transparent in the visible region with a band gap of 2.5 eV or more.
Skilled artisans would have found it obvious to modify SHEDLETSKY and use ITO material for the touch sensor to detect variations in capacitance as taught by BAE because ITO has excellent electrical conductivity and is transparent in the visible region with a band gap of 2.5 eV or more.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721